Citation Nr: 1244104	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  04-28 352A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Eligibility for Department of Veterans Affairs Survivors' and Dependents' Educational Assistance (DEA) benefits under 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Rebecca C. Patrick, Attorney


ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served on active duty for over 28 years, from August 1959 through November 1987.  He died in December 2001.  The appellant is his widow.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal of a February 2004 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The issues on appeal were previously denied by the Board in a July 2008 decision.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2009 Order, the Court vacated the July 2008 Board decision and remanded the matter back to the Board for development consistent with the parties' Joint Motion for Remand and to Stay Proceedings (Joint Motion).

In August 2009, the Board remanded the matter for additional development.  The claims have now been returned to the Board.

The Board has considered documentation included in the Virtual VA system in reaching the determination below.  A review of the system reveals that an electronic file has not yet been established for this appeal.  No records pertinent to this appeal were found within the system.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.





REMAND

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As noted, the appellant in this case seeks service connection for the cause of the Veteran's death.  In August 2009, the Board noted that the appellant's attorney sought a copy of the Compensation and Pension (C&P) Examination Inquiry input by the RO, which was used in obtaining an August 11, 2005 VA medical opinion.  Accordingly, in Remand Directive #1, the Board requested the RO to associate this document with the claims file.  

In an April 2010 deferred rating decision, the RO noted that the document was still outstanding and needed to be requested.  Follow-up requests, however, show that the wrong date for the document was requested.  Specifically, May 2010 and July 2010 inquiries refer to the examination as having taken place on August 11, 2008, not August 11, 2005.  As no examination was conducted on August 11, 2008, the RO's inquiries yielded no results.  

Given this, the Board cannot find that the RO has substantially complied with its first remand directive.  The matter must, once again, be remanded in order to secure the document sought by the appellant's attorney.

Also on remand, the RO was directed to issue a VCAA letter addressing the Veteran's claim for service connection for cause of death as due to exposure to ionizing radiation, and for DEA benefits under 38 U.S.C.A. Chapter 35.  While several notice letters were issued, they do not provide the appellant with any information concerning the requirements for establishing service connection resulting from exposure to ionizing radiation, or establishing DEA benefits under 38 U.S.C.A. Chapter 35.  Complaint notice is necessary.

Further, in developing the claim, the RO was directed to follow the procedures provided under 38 C.F.R. §3.311, which governs claims based on exposure to ionizing radiation.  That regulation calls for the development of a radiation dose assessment where it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumptive period specified in either 38 C.F.R. § 3.307 or § 3.309, and where it is contended that the disease is a result of ionizing radiation in service.  38 C.F.R. § 3.311(a)(1) (2011).  Dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, in claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946, and in all other claims involving radiation exposure. 38 C.F.R. § 3.311(a)(2) (2011).

A radiogenic disease means a disease that may be induced by ionizing radiation, and includes most forms of cancer.  38 C.F.R. § 3.311(b)(2) (2011).  Except as otherwise provided, the radiogenic disease must become manifest five years or more after exposure.  38 C.F.R. § 3.311(b)(5) (2011).  If the threshold requirements are met, an assessment as to the size and nature of the radiation dose must be made.  If it is determined the Veteran was exposed to ionizing radiation in service, the RO must then refer the claim to the Under Secretary for Benefits for further consideration.  38 C.F.R. § 3.311(b)(1)(iii) (2011).

Here, a DD Form 1141 for the final two years of the Veteran's service, from 1985 to 1987, was obtained.  The reason the information is limited to this timeframe is unclear.  The records do, however, reflect some exposure.  For example, readings of 0.002 were documented in nine different time windows within 1985.  Further, the note code "J#" appears six times in the document, which appears to indicate that the reported dose was not added to the cumulative total, according to information contained at the end of the report.  While the Board does not assert any independent medical expertise, the Board finds that the evidence tends to indicate that the Veteran had exposure to ionizing radiation while in service, at least in 1985.  38 C.F.R. § 3.311(b)(1)(i) (2011).  Additionally, the Veteran died of brain cancer, a radiogenic disease.  38 C.F.R. § 3.311(b)(2) (2011).  Furthermore, the Veteran's brain cancer manifested more than five years after his alleged exposure in service.  38 C.F.R. § 3.311(b)(5) (2011).  These facts are sufficient to trigger the obligation to forward the Veteran's claims file to the Under Secretary for Benefits for an opinion under 38 C.F.R. § 3.311(b)(1) (2011).

As such, the Board finds that referral of this case to the Under Secretary for Benefits is required to determine whether it is at least as likely as not that the Veteran's brain cancer resulted from exposure to radiation in service.  All necessary development must be undertaken to provide the Under Secretary for Benefits with the required information, to include obtaining a dose estimate based on the Veteran's exposure to radiation through his military occupations.

Accordingly, the case is REMANDED for the following action:

1.  Associated with the claims file a copy of the Compensation and Pension Examination Inquiry input that was utilized to obtain the August 11, 2005 VA opinion.  If not located at the RO, attempts to contact the medical center should be made to see if a copy is with the Veteran's medical records.  All attempts to obtain the report should be documented in the claims file.

2.  Request a radiation dose estimate for the Veteran, accounting for his entire 28 years of military service.  A cumulative total of the Veteran's radiation exposure should be included.  If it is determined that the only exposure was for the two years for which there are records, that should be noted.  If other records are not located, attempts made to obtain the records should be documented in the claims folder.

The personnel conducting the dose estimate should provide a discussion as to the reasonableness of the Veteran's exposure to radiation based on the following potential sources of in-service exposure advanced by the Veteran's attorney: (1) exposure during his performance of duties as a medical specialist and physician's assistant, which included taking x-rays, (2) exposure to known water contaminants at Camp LeJune, (3) exposure during in-service inoculation with two poliomyelitis vaccines infected with SV40, (4) exposure to herbicides while stationed in Vietnam, or (5) exposure to contaminants such as TCE, PECE, benzene, and/or vinyl chloride in the Veteran's performance of his duties as a combat engineer.
	
3.  After receipt of the radiation dose estimate, forward the Veteran's claims folder to the VA Under Secretary for Benefits for an opinion as to whether the Veteran's brain cancer was etiologically related to in-service exposure to ionizing radiation exposure, in accordance with 38 C.F.R. § 3.311(c) (2011).

4.  After the development requested has been completed, the RO should review the evidence obtained to ensure that it is in complete compliance with the directives of this REMAND.  If any evidence is deficient in any manner, the RO must implement corrective procedures at once.  

5.  Thereafter, the RO should readjudicate the claims. All applicable laws and regulations, and all evidence, to include in the electronic claims file, should be considered.  If any benefit is not granted, the appellant and her attorney should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

